Per Curiam:

The only argument advanced by the defendant ■city is based upon a quibble over the language of one of the commissioner’s findings that borders upon the frivolous. • The conduct •of the city is utterly indefensible either in law or morals, and judgment is rendered in favor of the state as prayed for in the petition, and for costs. The commissioner’s application for compensation and expenses is allowed, and the stenographer’s bill for attendance, fees and expenses is allowed, all to be taxed as ■costs.